                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

VAN JENKINS,

            Plaintiff,                             Civil No. 4:19-cv-10738
v.                                                 Hon. Matthew F. Leitman

ACCESS SECUREPAK, CO., et al.,

          Defendants.
__________________________________________________________________/

       ORDER DENYING PLAINTIFF’S MOTION FOR AN ORDER
           DIRECTING THE UNITED STATES MARSHAL
            TO ENFORCE COURT ORDERS (ECF No. 21)

      Plaintiff Van Jenkins is an inmate at the Parnall Correctional Facility. The

case before the Court is based on Jenkins’ allegation that the Michigan Department

of Corrections (the “MDOC”) deprived him of his property – a package that was

sent to him – without due process of law.

      On December 17, 2019, Jenkins filed a “Motion for an Order Directing the

United States Marshal to Perform Enforcement of Court Order(s) and Search and

Seizure Warrant.” (ECF No. 21.) Jenkins’ motion is difficult to follow, and he

appears to request several forms of relief. Among other things, Jenkins argues that

the MDOC violated the Court’s in forma pauperis order (ECF No. 5) by not paying

Jenkins the back pay he believes he is owed for his food service job. (See Mot., ECF

No. 21, PageID.315.) Jenkins also asks that the Marshals search the FBI and seize



                                            1
evidence that he says will verify that police officers in Romulus, Michigan illegally

placed his child into foster care. (See id. at PageID.316–17.)

      None of Jenkins’ allegations in his motion are relevant to his current case:

whether he was deprived of his property without due process. Nor does Jenkins’

motion convince the Court that the MDOC is violating any of its orders or that the

Court needs to direct the U.S. Marshals to act as Jenkins requests. Jenkins’ motion

(ECF No. 21) is DENIED.

      IT IS SO ORDERED.

                                       s/Matthew F. Leitman
                                       MATTHEW F. LEITMAN
                                       UNITED STATES DISTRICT JUDGE

Dated: January 8, 2020


       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on January 8, 2020, by electronic means and/or
ordinary mail.

                                       s/Holly A. Monda
                                       Case Manager
                                       (810) 341-9764




                                          2
